DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Summary
The response and amendment filed on June 03, 2021 have been acknowledged.
Claims 19, 20, 28, 29, 38, 41, 42 have been amended. New claims 45-50 have been added. Claims 25, 27, 36 and 43-44 have been canceled. New claims 41-44 have been added. Claims 19-23, 26, 28-32, 35, 37-42 and 45-50 are pending. 
  Claims 19-22, 26, 28-31, 35, 37, 38-42, 45 and 48 read on the elected SEQ ID NO: 49 are considered. 
Claims 23, 32, 46-47, 49-50 are withdrawn from consideration. 
		             Sequence requirement
Applications’ sequence comply letter submitted in response to the previous office action has been acknowledged and accepted. 
It is noted that the new claims 47 and 48 submitted by the last response filed on June 03, 2021 are objected for lacking the sequence identification numbers as well as complying with the rules of a sequence disclosure requirement.  Because these claims are encompassed by the definitions for nucleotide and/or amino acid sequences (Any 3 consecutive amino acids and 10 consecutive nucleic acids) set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  
Full compliance with the sequence rules is required in response to this Office Action.  A complete response to this office action should include both compliance with the sequence rules and a response to the Office Action set forth below.  Failure to fully comply with both these requirements in the time period set forth in this office action will be held non-responsive.
Examiner’s notes: a broad reasonable interpretation of the scope of the amended claimed limitation “helix-forming amino acid residues are any amino acid 
 				Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-21, 26, 28-30, 35, 37- 38 are still rejected under 35 U.S.C. 102 ((a) (1)) as being anticipated by WO 2015/183969A1) to Mascola et al.
In the response, Applicants traverse the rejection and submit that the Office misinterpreted that linker is added to extended the helix A at the C-terminus of the HA stem by Helix A, and then genetically fused to the surface of the nanoparticles of ferritin. 
Applicants therefore assert that as discussed above, the Helix A is not located at the C-terminus of HA2. If the "C-Terminus of the HA stem" was "genetically fused to the surface of the nanoparticle of ferritin" as suggested by the Office, then the fusion could not be with the Helix A (or a linker connected to the Helix A) because the Helix A is not located at the C-terminus of the HA stem.  Applicants further argue that the independent claims 19 and 28 (from which the remaining claims depend) recite: "wherein a helix A in a stem region of the HA protein is extended in length by the addition of helix- forming amino acid residues." This subject matter is not taught by the cited art and the rejection should be withdrawn. 
Applicants’ arguments have been respectfully considered, however, they are not founder persuasive because the location of helix A in the stem of HA is not misinterpreted as the C-terminus of the Helix A, a linker with 5 contiguous amino acids is attached to the C-terminal of the Felix A with its N-terminus and connected to the N-terminus of ferritin with its C-terminus. About 95% of the head region of the HA is also removed in this region (Please look at claims 1-3 and 26). These disclosures anticipate the current claims 19-20. 
The cited reference teaches in order to increase trimer stability of the second generation of HA-SS structure, they replaced HA2 residues 66-85 at the membrane-distal region of the HA-SS with a thermostable HIV-1 gp41 trimerization domain (Figure 1). HA2 residues 66-85, which it downstream of helix A, are replaced with the gp41 heptad repeat (HR) 2 helix (residues 628-654, HXBc2 numbering) followed by a six-residue glycine rich linker (NGTGGG). This disclosure also meets the limitations of addition of amino acid residues that extends the length of step region of HA protein, especially such addition capable of  at least maintaining the stability of the helix A of the HA protein. The disclosure meets the new limitation of a broad reasonable interpretation of the scope that “helix-forming amino acid residues are any amino acid residues capable of linked directly or indirectly to the stem region of a HA protein herby the HA protein in extended.
Moreover, the cited reference also teaches that the amino acid residues of the stem region can be mutated (See the disclosures throughout the references pages 15-18) as long as the stability of the nanoparticle is maintained. 
The cited reference also teaches a method to improve trimerization in the third generation of HA-SS nanoparticle upon the gp41 peptide, such that a 44-residue portion of the HA1 F' region in the stem region with irregular secondary structure was removed, and the inner helix C of HA-SS was truncated by six residues for better complementarity between gp41 and HA2. This resulted in a soluble Gen3 HA-SS with 77% trimerization, which was recognized by HA stem broadly neutralizing mAbs (bNAbs) with affinities similar overall to those of the soluble HA trimer (Figure 1). In Gen3 HA-SS HA2 residues 43-50, and 278-313 of the F' region were replaced with a GWG linker, and HA2 residues 60-65 and 86-92 were removed. To realign gp41 with a lower region of 
Regarding claim 38, the cited reference at example 3 also teaches various measures of vaccine efficacy for the invented ferritin nanoparticles fused to the HA constructs of (Hl-SS-np or HI-SS-np’ vaccine) or other nanoparticle(s) made by other bridge protein and linker in mice and ferrets. Therefore, the cited reference also teaches claim 38. 
Taken together, the cited reference still anticipate claims 19-21, 26, 28-30, 35, 37-38. The rejection of these are maintained.  
Claims 19-20,  25-26, 28, 35, 37, 38 are still rejected under 35 U.S.C. 102 ((a) (1)) as being anticipated by Kanekiyo  et al. (Nature, 2013,  Nature 2013, 499, 102-106 ).
Applicants traverse the rejection and submit that office action mischaracterized that the Helix A is at the C-terminus of the stem portion of HA2, wherein the independent claims 19 and 28 (from which the remaining claims depend) recite: "wherein a helix A in a stem region of the HA protein is extended in length by the addition of helix- forming amino acid residues." This subject matter is not taught by the cited art and the rejection should be withdrawn. The rejection should be withdrawn. 
Applicants’ argument has been respectfully considered; however, it is not found persuasive. 
First of all, the argument regarding the orientation of the helix A is not required by rejected claims. 
Moreover, the previous office action described that Kanekiyo et al, teach method for forming a viral haemagglutinin that was genetically fused to ferritin, hereby naturally forms nanoparticles composed of 24 identical polypeptides that are able to present influenza hemagglutinin (HA) stabilized stem antigens (HA-SS-np), wherein the HA-SS genetically clinked to the ferritin polypeptides with all head region of the receptor binding with a Ser-Gly-Gly linker at its C-terminus of the Helix A and to the N-terminus of ferritin molecule. 
Therefore, the limitations of claims 19-20. 25-26, 28, 35, 37-38 are met for the notion that any amino acids added at the C-terminus of the helix A meets the limitation directed to that “helix-forming amino acid residues are any amino acid residues capable of linked directly or indirectly to the stem region of a HA protein herby the HA protein being extended. The rejection for these claims are maintained. 
Claims 19-22, 26, 28-31, 35, 37, 38, 45 and 48 are still rejected under 35 U.S.C. 102 ((a) (2)) as being anticipated by US Patent No 9,441,019B2 or WO 2013/044203 both to Nabel et al. (Citations are based on US patent). 
Applicants traverse the rejection, and submit that the Office appears to base this rejection on the incorrect conclusion that "The ferritin is genetically connected to the C-terminus of the stem of H2, wherein the Helix A is located." As shown above, the Helix A is not located at the C-terminus of the stem portion of HA2. Independent claims 19 and 28 (from which the remaining claims depend) recite: "wherein a helix A in a stem region of the HA protein is extended in length by the addition of helix- forming amino acid residues." This subject matter is not taught by the cited art and the rejection should be withdrawn. 
Applicants’ argument has been respectfully considered, however, it is not found persuasive because the cited reference also teach that at FIG. 18A-18B for Design of HA Stabilized Stem (SS) protein, the HA SS was constructed by inserting a GWG linker between residues 42 and 314 of HA1 RBD head, wherein the amino acid residues from 42-314 is the position where the Helix A is located at amino acid resides from 38-55 presented by Applicants’ response. However, the orientation of Helix is not cited as a limitation of the rejected claims. 
Furthermore, the cited reference also teach how they modified the amino acid residues of the stem region of the H2 in a Gen 6 HA-SS fusion protein was replaced by a nearly isosteric Met-Leu hydrophobic pair (Gen6 HA-SS, Figure lc). For Gen5 HA-SS fusion protein, it is created by completely removing the gp41 trimerization domain, 
 Moreover, the cited reference also teaches that to evaluate Hl-SS-np vaccine efficacy the inventors immunized mice and ferrets using the Sigma Adjuvant System (SAS) as SAS has been reported to induce HA responses similar to MF59, another squalene-based adjuvant approved for use in humans (Example 10). 
Therefore, the rejection of claims 19-22, 26, 28-31, 35, 37-38, 45 and 48 are maintained. . 
                            Claim Rejections - 35 USC § 112
(Withdrawn) The rejections of Claims 19 , 20, 28, 29  and 38 for lacking of antecedent basis of “the missing sequence “  "the amino acid sequence of the head region”, “the length of helix A” and “the stem region" “ the inter-helix loop” have been moved necessitated by Applicants’ amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/             Primary Examiner, Art Unit 1648